UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7847



ALBERT E. DEW,

                                            Plaintiff - Appellant,

          versus


KATHERINE DEWALD, Nurse; RENEE WOLFE, Nurse,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-03-92-5-F)


Submitted: April 29, 2004                      Decided:   May 4, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Albert E. Dew, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Albert E. Dew appeals from the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

The district court dismissed the complaint for failure to comply

with Rule 8 of the Federal Rules of Civil Procedure, which requires

a party to provide “a short and plain statement of the claim.”                  The

district court’s dismissal without prejudice is not appealable.

See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064, 1066-67 (4th Cir. 1993).             A dismissal without prejudice is a

final order only if “‘no amendment [to the complaint] could cure

the defects in the plaintiff’s case.’”                    Id. at 1067 (quoting

Coniston Corp. v. Village of Hoffman Estates, 844 F.2d 461, 463

(7th Cir. 1988)).        In ascertaining whether a dismissal without

prejudice is reviewable in this court, we must determine “whether

the   plaintiff    could     save    his    action   by   merely   amending     his

complaint.”      Domino Sugar, 10 F.3d at 1066-67.            In this case, as

the district court explained, Dew can “cure the defect by amending

his complaint to comply with Rule 8.”                Therefore, the dismissal

order is not appealable.            Accordingly, we dismiss the appeal for

lack of jurisdiction.        We dispense with oral argument because the

facts   and    legal   contentions      are    adequately    presented     in   the

materials     before   the    court     and    argument    would   not    aid   the

decisional process.

                                                                         DISMISSED


                                       - 2 -